DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-11 and 13-19 have been amended. Claim interpretation under U.S.C. 112(f) has been withdrawn. Claims 1-11, and 13-20 are currently pending.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 7-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 2019/0196924) in view of Rand (US 2018/0027330) in further view of Burgers (US 2017/0024350) in further view of Ranta (US 2014/0101345).

Regarding claim 1, Gregg teaches a host system (Fig. 1, 105 & Fig. 2A, 200a; Paragraph 0023, communications switch system 200a can effectively act as a repeater, or extension cable to a device connected to 110a or 110b), comprising: a plurality of detectors (Fig. 1, 147a/b; Paragraph 0032, system 105 include one or more measurement circuits 147 to measure electrical characteristics of some or all of the signal paths) coupled to the plurality of channels (Fig. 2A, CC1/CC2); and a controller (Fig. 1, 120, Processor) configured to determine an orientation of the interface (Fig. 2A, 120; Paragraph 0033, predefined testing protocol… orientations of particular first port(s) 110a and/or second port(s) 110b are virtually changed (e.g., flipped)… timing, order, settings, and/or other characteristics of each stage of a testing protocol can be defined… to the control interface processor 120) based on states detected by the plurality of detectors (Paragraph 0032, one or more measurement circuits 147 to measure electrical characteristics of some or all of the signal paths… measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114), the controller configured to determine Fig. 2A, 120; Paragraph 0025, "mode" is intended herein to refer to any suitable types of configuration setting… switching from a first mode to a second mode can involve toggling a switch or selector, changing one or more bit values in a signal, etc… Paragraph 0032, measurement circuit(s) 147 can be responsive to (and/or can communicate information to) the control interface processor 120), wherein the second orientation of the interface is a flipped version of the normal orientation of the interface (Paragraph 0024, the communications switch system 200b can effectively act as if a cable coupled with either the first port 110a or one of the second ports 110b was unplugged, flipped over, and plugged back in).
Gregg teaches a repeater with a controller that determines the orientation of each one of the ports/channels as being in a flipped or default orientation based on detectors corresponding to the state of each channel. Gregg does not explicitly teach the controller is configured to determine the states of the ports based on a combination of termination resistors detected on the plurality of channels.
Rand teaches a controller configured to determine an orientation of the interface based upon the presence or absence of termination resistors (Fig. 2, 205; Paragraph 0043, the adapter 201 includes impedances 205 connected between plug pins A5 and B5 respectively and a common connection between plug pins A1, B12, B1 and A12.  When mated at least one of the plug pins A1, B12, B1 and A12 will be connected to a ground, referred to as digital ground), the controller configured to determine that the interface is in a normal orientation when a first combination of termination resistors is detected (Paragraph 0045, the combination of impedances present at the CC pins may be used to determine the type of connection and the orientation.  Thus for example an impedance Rd connected to one CC pin with the other being open defines that a UFP is attached and provides the orientation by virtue of which CC pin is connected to Rd) and to determine that the interface is in a second orientation when a second combination of termination resistors is detected (Paragraph 0137, If or when it is determined that a connection is present, the combination of impedances present at the CC pins may be used to determine the type of connection and the orientation.  Thus for example an impedance Rd connected to one CC pin with the other being open defines that an upstream facing port (UFP) is attached and provides the orientation by virtue of which CC pin is connected to Rd), wherein the second orientation of the interface is a flipped version of the normal orientation of the interface (Paragraph 0034, USB Type-C has been proposed.  The USB type-C connector is a reversible connector, i.e. it has two-fold rotational symmetry and is designed to be operable with a type-C plug mated with a type-C receptacle in either possible mating orientation). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Rand and allow the controller of Gregg to receive combination of the states of the communication channel pins for determining the orientation of the plug while using termination impedances to determine orientation states of the USB system (See Rand: Fig. 11).   
One of ordinary skill in the art would be motivated to make the modifications in order to accommodate for a wider range of peripheral devices with different components/connection See Rand: Paragraphs 0008/0009). 
Gregg teaches an orientation detection circuit comprising multiple detectors. Rand teaches measuring termination resistors to determine a plug orientation. Neither Gregg nor Rand explicitly teach that the termination resistors are coupled to capacitors nor that the orientation is determined by measuring the charge rates of the capacitors. 
Burgers teaches termination resistors (Fig. 4, 42/43 & 53/54, Termination resistors) coupled to respective capacitors (Fig. 4, Capacitors on CC1 & CC2 coupled to resistors via Channels CC1 and CC2); and the determination of the orientation of the interface (Paragraph 0051, where V.sub.CC is chosen to be equal to +5V, the sense circuit can apply a small load to each CC plug terminal, and detect which CC plug terminal is at the highest voltage… The plug terminal with the highest voltage will be the V.sub.CON supply, since the other plug terminal's V.sub.CC power is connected through the resistor R.sub.H) is based upon measuring the respective capacitors (Paragraph 0023, when the cable is plugged in, either CC1 socket terminal 14 or CC2 socket terminal 15 of the host device 4 will be connected to either CC1 socket terminal 16 or CC2 socket terminal 17 of the client device 6.  This will cause the connected pins to experience a change in voltage, which can be sensed to determine which of the socket terminals are connected via the CC wire 11… Paragraph 0025, CC1 and CC2 host socket terminals 14 and 15 may also be connected via capacitors to a PD line). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Burgers and have resistors directly coupled to capacitors and further allow the controller to obtain a voltage 
One of ordinary skill in the art would be motivated to make the modifications because Gregg discloses an orientation detection circuit detecting CC lines with resistors (See Gregg: Fig. 2A, 47 A/B, Resistors) and Burgers discloses an orientation detection circuit detecting CC lines with capacitors and associated termination resistors (See Burgers: Fig. 4, Capacitors & Resistors), thus they both in the same field of endeavor and it would have been obvious to make the combination in order to correlate resistor measurements with a detected voltage of capacitors of the CC lines (See Burgers: Paragraphs 0033 & 0035), therefore having multiple ways to satisfy orientation detection based on user & industry specifications (See Burgers: Paragraphs 0022 & 0023). 
Burgers does not explicitly teach that there is a measurement of a capacitor charging rate. 
Ranta teaches measuring charge rates of the respective capacitors (Paragraph 0037, CDC 242 detects capacitance changes on the data signal line and determines whether the detected capacitance changes meet a threshold that indicates a USB plug-in event (also referred to as a defined or trigger threshold, rate, or range)). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Ranta and have the controllers of Gregg in view of Burgers to further measure a capacitance charging rate change.   
See Ranta: Paragraph 0009).

Regarding claim 2, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 1. Gregg further teaches wherein: a first lane includes first and second channels of the plurality of channels (Fig. 1, 114a, First lane); a second lane includes third and fourth channels of the plurality of channels (Fig. 1, 114b, Second lane); and the host system includes at least two lanes including the first lane and the second lane (Fig. 2A, 200a, Repeater). 

Regarding claim 3, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 2. Gregg further teaches wherein the first combinations of states includes: the first channel and the second channel having a first state (Paragraph 0018, one or more first multi-orientation ports 110a and one or more second multi-orientation ports 110b); and the third channel and the fourth channel having a second state (Paragraph 0032, measurement circuits 147 can, for example, measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114). 

Regarding claim 4, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 3. Gregg further teaches wherein the second Paragraph 0016, a typical USB Type C cable can include circuitry that specifies the orientation of its connector (e.g., typically a male plug) when plugged into a mating port, and the mating port (e.g., typically a female receptacle) can include circuitry to detect the specified orientation); and the third channel and the fourth channel having the first state (Fig. 1, 130, Flip control i.e. receptacles are flipped with different states). 

Regarding claim 7, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 2. Gregg teaches wherein the first combination of states includes: the first, second, and third channels in a first state and the fourth channel in a second state; or the first, second, and fourth channels in the first state and the third channel in the second state (Paragraph 0032, measurement circuits 147 can, for example, measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114).

Regarding claim 8, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 7. Gregg further teaches wherein the second combination of states includes: the first, third, and fourth channels in the first state and the second channel in the second state; or the second, third, and fourth channels in the first state and the first channel in the second state (Paragraph 0032, measurement circuits 147 can, for example, measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114).

Regarding claim 9, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 1. Gregg further teaches wherein: the controller is configured to output a stimulus; and the number of detectors is to detect the states in response to the stimulus (Paragraph 0032, embodiments of the signal processor(s) 140, keep-alive charging circuit(s) 145, and/or measurement circuit(s) 147 can be responsive to (and/or can communicate information to) the control interface processor 120).

Regarding claim 10, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 1. Gregg further teaches wherein the plurality of detectors are configured to detect the states in response to an externally applied stimulus (Paragraph 0032, embodiments of the signal processor(s) 140, keep-alive charging circuit(s) 145, and/or measurement circuit(s) 147 can be responsive to (and/or can communicate information to) the control interface processor 120).

Regarding claim 16, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 1. Gregg further teaches wherein the interface is a USB-C cable (Paragraph 0017, the communications switch system 105 is used to test N USB Type C interfaces of a device under test 160 (e.g., USB ports of a laptop, multi-port hub, etc.) against a single USB Type C reference device 150 (e.g., a USB memory stick, USB charger, etc.)). 

Regarding claim 17, Gregg teaches a method, comprising: detecting states of a plurality of channels corresponding to an interface between a host system (Fig. 1, 150) and a device (Fig. 1, 160); determining that the interface has a first orientation (Fig. 2A, 120; Paragraph 0033, predefined testing protocol… orientations of particular first port(s) 110a and/or second port(s) 110b are virtually changed (e.g., flipped)… timing, order, settings, and/or other characteristics of each stage of a testing protocol can be defined… to the control interface processor 120); and determining that the interface has a second orientation (Paragraph 0032, one or more measurement circuits 147 to measure electrical characteristics of some or all of the signal paths… measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114), wherein the second orientation of the interface is a flipped version of the first orientation of the interface (Fig. 2A, 120; Paragraph 0025, "mode" is intended herein to refer to any suitable types of configuration setting… switching from a first mode to a second mode can involve toggling a switch or selector, changing one or more bit values in a signal, etc… Paragraph 0032, measurement circuit(s) 147 can be responsive to (and/or can communicate information to) the control interface processor 120), wherein the second orientation of the interface is a flipped version of the normal orientation of the interface (Paragraph 0024, the communications switch system 200b can effectively act as if a cable coupled with either the first port 110a or one of the second ports 110b was unplugged, flipped over, and plugged back in).

Rand teaches determining an orientation of the interface based upon the presence or absence of termination resistors (Fig. 2, 205; Paragraph 0043, the adapter 201 includes impedances 205 connected between plug pins A5 and B5 respectively and a common connection between plug pins A1, B12, B1 and A12.  When mated at least one of the plug pins A1, B12, B1 and A12 will be connected to a ground, referred to as digital ground), determining that the interface is in a normal orientation when a first combination of termination resistors is detected (Paragraph 0045, the combination of impedances present at the CC pins may be used to determine the type of connection and the orientation.  Thus for example an impedance Rd connected to one CC pin with the other being open defines that a UFP is attached and provides the orientation by virtue of which CC pin is connected to Rd) determining that the interface is in a second orientation when a second combination of termination resistors is detected (Paragraph 0137, If or when it is determined that a connection is present, the combination of impedances present at the CC pins may be used to determine the type of connection and the orientation.  Thus for example an impedance Rd connected to one CC pin with the other being open defines that an upstream facing port (UFP) is attached and provides the orientation by virtue of which CC pin is connected to Rd), wherein the second orientation of the interface is a flipped version of the normal orientation of the interface (Paragraph 0034, USB Type-C has been proposed.  The USB type-C connector is a reversible connector, i.e. it has two-fold rotational symmetry and is designed to be operable with a type-C plug mated with a type-C receptacle in either possible mating orientation). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Rand and allow the controller of Gregg to receive combination of the states of the communication channel pins for determining the orientation of the plug while using termination impedances to determine orientation states of the USB system (See Rand: Fig. 11).   
One of ordinary skill in the art would be motivated to make the modifications in order to accommodate for a wider range of peripheral devices with different components/connection requirements thus creating ease of determining plug orientation and type for peripherals (See Rand: Paragraphs 0008/0009). 
Gregg teaches an orientation detection circuit comprising multiple detectors. Rand teaches measuring termination resistors to determine a plug orientation. Neither Gregg nor Rand explicitly teach that the termination resistors are coupled to capacitors nor that the orientation is determined by measuring the charge rates of the capacitors. 
Burgers teaches termination resistors (Fig. 4, 42/43 & 53/54, Termination resistors) coupled to respective capacitors (Fig. 4, Capacitors on CC1 & CC2 coupled to resistors via Channels CC1 and CC2); and the determination of the orientation of the interface (Paragraph 0051, where V.sub.CC is chosen to be equal to +5V, the sense circuit can apply a small load to each CC plug terminal, and detect which CC plug terminal is at the highest voltage… The plug terminal with the highest voltage will be the V.sub.CON supply, since the other plug terminal's V.sub.CC power is connected through the resistor R.sub.H) is based upon measuring Paragraph 0023, when the cable is plugged in, either CC1 socket terminal 14 or CC2 socket terminal 15 of the host device 4 will be connected to either CC1 socket terminal 16 or CC2 socket terminal 17 of the client device 6.  This will cause the connected pins to experience a change in voltage, which can be sensed to determine which of the socket terminals are connected via the CC wire 11… Paragraph 0025, CC1 and CC2 host socket terminals 14 and 15 may also be connected via capacitors to a PD line). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Burgers and have resistors directly coupled to capacitors and further allow the controller to obtain a voltage measurement along the CC1 and CC2 channels of Gregg of the capacitors coupled to resistors that indicates a voltage the capacitors.   
One of ordinary skill in the art would be motivated to make the modifications because Gregg discloses an orientation detection circuit detecting CC lines with resistors (See Gregg: Fig. 2A, 47 A/B, Resistors) and Burgers discloses an orientation detection circuit detecting CC lines with capacitors and associated termination resistors (See Burgers: Fig. 4, Capacitors & Resistors), thus they both in the same field of endeavor and it would have been obvious to make the combination in order to correlate resistor measurements with a detected voltage of capacitors of the CC lines (See Burgers: Paragraphs 0033 & 0035), therefore having multiple ways to satisfy orientation detection based on user & industry specifications (See Burgers: Paragraphs 0022 & 0023). 
Burgers does not explicitly teach that there is a measurement of a capacitor charging rate. 
Paragraph 0037, CDC 242 detects capacitance changes on the data signal line and determines whether the detected capacitance changes meet a threshold that indicates a USB plug-in event (also referred to as a defined or trigger threshold, rate, or range)). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Ranta and have the controllers of Gregg in view of Burgers to further measure a capacitance charging rate change.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow determination of a connected device in power-down state, thus eliminating the need to have a peripheral device constantly on and wasting power (See Ranta: Paragraph 0009).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 2019/0196924) in view of Rand (US 2018/0027330) in further view of Burgers (US 2017/0024350) in further view of Ranta (US 2014/0101345) in further view of Srivastava (US 2017/0286360).

Regarding claim 14, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 1. Gregg teaches determining of an orientation of the interface connection (Figure 1, Flip controller). Gregg does not explicitly teach that the controller informs a host of the orientation of the interface connection.
Srivastava teaches wherein the controller (Fig. 1, 114, Repeater Module) is configured to output a notification signal to a processor or controller of a host (Fig. 1, 108, SoC host), the Fig. 8A/B; Paragraph 0067, 808, an orientation can be detected for a connected cable having both CC pins and VBUS.  At block 810, the repeater can communicate to the PMIC about the attached cable. The repeater can also communicate to the SOC the orientation of the cable to allow communication from the SOC to the cable).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Srivastava and allow the controller of Gregg to inform the host device of the cable connection of the connected USB cable.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of ensuring the communication channels are being used in the correct orientation thus preventing communication errors (See Srivastava: Paragraph 0026). 

Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 2019/0196924) in view of Rand (US 2018/0027330) in further view of Burgers (US 2017/0024350) in further view of Ranta (US 2014/0101345) in further view of Tan (US 2013/0185578).

Regarding claim 11, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 10. Gregg does not explicitly teach wherein the number of detectors is to detect the states in response to low frequency periodic signals (LFPS) or Loss of Signal (LoS) signals.
Paragraph 0008, frequency of the LFPS signal is 10 to 50 MHz which is a frequency much lower than the data transfer speed of 5 Gbps during normal mode operation in USB 3.0.  The LFPS detector can therefore achieve relatively low power consumption).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Chen and allow detectors of Gregg to be able to detect and synchronize with low frequency period signals from a USB connector.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detectors to detect, synchronize, and retime USB signals, thus recovering signals that have deteriorated (See Tan: Paragraph 0005/0006).

Regarding claim 13, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim. Gregg does not explicitly teach wherein the controller is configured to output at least one control signal to disable one or more of the number of channels not in use for the first orientation or the second orientation.
Chen teaches wherein the controller is configured to output at least one control signal (Fig. 6, 13, Intermittent Operation control circuit; Paragraph 0085, the intermittent operation control circuit 23 includes a counter circuit 233 for setting an intermittent operation cycle that is different from the mode in the standby mode state (U1 mode through U3 mode))to Fig. 1, U3, Link Suspend state) for the normal orientation or the second orientation (Fig. 6, 12, LFPS detector).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Chen and allow the controller of Gregg to be able to disable channels not in use.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow power saving options when a channel is in minimal use (See Tan: Paragraph 0009). 

Claims 5, 6, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 2019/0196924) in view of Rand (US 2018/0027330) in further view of Burgers (US 2017/0024350) in further view of Ranta (US 2014/0101345) in further view of Ranade (US 2015/0286587).

Regarding claim 5, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 2. Gregg teaches wherein the first combination of states includes: the first channel having a first state and the second, third, and fourth channels having a second state; or the second channel having the first state and the first, third, and fourth channels having the second state (Paragraph 0032, measurement circuits 147 can, for example, measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114). 
Gregg does not teach having a state after a timer period has expired. 
Paragraph 0038, cable connection module 415 and the cable orientation detection module 420 may wait for a threshold period of time prior to returning to monitoring the state of the CBUS pins of the sink device 115 to detect whether a multimedia link 120 is connected to the sink device 115 or to determine the orientation of the multimedia link 120 connected to the sink device 115). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Ranade and allow the controller of Gregg to determine the states of the channel orientations after a timer has expired.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent the controller/detectors from constantly monitoring the states of the channels, thus saving power and increasing the efficiency of the system (See Ranade: Paragraph 0005).

Regarding claim 6, Gregg in view of Rand in further view of Burgers in further view of Ranta in further view of Ranade teaches the host system of claim 5. Gregg teaches wherein the second combination of states includes: the third channel having the first state and the first, second, and fourth channels having the second state; or the fourth channel having the first state and the first, second, and third channels having the second state (Paragraph 0032, measurement circuits 147 can, for example, measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114). 
Gregg does not teach having a state after a timer period has expired. 
Paragraph 0038, cable connection module 415 and the cable orientation detection module 420 may wait for a threshold period of time prior to returning to monitoring the state of the CBUS pins of the sink device 115 to detect whether a multimedia link 120 is connected to the sink device 115 or to determine the orientation of the multimedia link 120 connected to the sink device 115). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Ranade and allow the controller of Gregg to determine the states of the channel orientations after a timer has expired.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent the controller/detectors from constantly monitoring the states of the channels, thus saving power and increasing the efficiency of the system (See Ranade: Paragraph 0005).

Regarding claim 15, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the host system of claim 1. Gregg does not explicitly teach that the first detected state corresponds to a terminal resistor while the second detected state corresponds with no terminal resistor being detected.
Ranade teaches wherein: each of the first and second combinations of states includes a first state and a second state; the first state corresponds to detection of a terminal resistor; and the second state corresponds to when a terminal resistor is not detected (Paragraph 0025, modified multimedia link 121 also includes a pair of CBUS pins at the sink facing connector that interface with the pair of CBUS pins of the sink device 115.  The modified multimedia link 121 also includes a pull down resistor 350.  The pull down resistor 350 aids in the identification of the orientation of the multimedia link 120 as is described in conjunction with FIG. 4 below).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Ranade and substitute the orientation detection of Gregg with detection of terminal resistors for determining cable orientation.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow detection through a multimedia link of either a source/sink device via a well-known and commonly used terminal resistor circuitry (See Ranade: Paragraph 0005). 

Regarding claim 18, Gregg in view of Rand in further view of Burgers in further view of Ranta teaches the method of claim 17. Gregg does not explicitly teach wherein: each of the first combination of states and the second combination of states includes a first state and a second state; the first state corresponds to detection of a terminal resistor; and the second state corresponds to when a terminal resistor is not detected.
Ranade teaches wherein: each of the first combination of states and the second combination of states includes a first state and a second state; the first state corresponds to detection of a terminal resistor; and the second state corresponds to when a terminal resistor is not detected (Paragraph 0025, modified multimedia link 121 also includes a pair of CBUS pins at the sink facing connector that interface with the pair of CBUS pins of the sink device 115.  The modified multimedia link 121 also includes a pull down resistor 350.  The pull down resistor 350 aids in the identification of the orientation of the multimedia link 120 as is described in conjunction with FIG. 4 below).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Ranade and substitute the orientation detection of Gregg with detection of terminal resistors for determining cable orientation.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow detection through a multimedia link of either a source/sink device via a well-known and commonly used terminal resistor circuitry (See Ranade: Paragraph 0005). 

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 2019/0196924) in view of Rand (US 2018/0027330) in further view of Burgers (US 2017/0024350) in further view of Ranta (US 2014/0101345) in further view of Chiba (US 2019/0286597).

Regarding claim 19, Gregg teaches an apparatus, comprising: storing information relating to a first orientation of an interface coupled between a host system and a device (Fig. 1) and to a second orientation of the interface coupled between the host system and the device (Paragraph 0032, one or more measurement circuits 147 to measure electrical characteristics of some or all of the signal paths… measure voltage and/or current on power signals associated with the power pins 112 and/or on configuration channel signals associated with the configuration channel pins 114); and a controller configured to determine that the Fig. 2A, 120; Paragraph 0033, predefined testing protocol… orientations of particular first port(s) 110a and/or second port(s) 110b are virtually changed (e.g., flipped)… timing, order, settings, and/or other characteristics of each stage of a testing protocol can be defined… to the control interface processor 120), the second orientation of the interface being a flipped version of the first orientation of the interface (Fig. 2A, 120; Paragraph 0025, "mode" is intended herein to refer to any suitable types of configuration setting… switching from a first mode to a second mode can involve toggling a switch or selector, changing one or more bit values in a signal, etc… Paragraph 0032, measurement circuit(s) 147 can be responsive to (and/or can communicate information to) the control interface processor 120).
Gregg teaches a repeater with a controller that determines the orientation of each one of the ports/channels as being in a flipped or default orientation based on detectors corresponding to the state of each channel. Gregg does not explicitly teach the controller is configured to determine the states of the ports based on a combination of termination resistors detected on the plurality of channels.
Rand teaches a controller configured to determine an orientation of the interface based upon the presence or absence of termination resistors (Fig. 2, 205; Paragraph 0043, the adapter 201 includes impedances 205 connected between plug pins A5 and B5 respectively and a common connection between plug pins A1, B12, B1 and A12.  When mated at least one of the plug pins A1, B12, B1 and A12 will be connected to a ground, referred to as digital ground), the controller configured to determine that the interface is in a normal orientation Paragraph 0045, the combination of impedances present at the CC pins may be used to determine the type of connection and the orientation.  Thus for example an impedance Rd connected to one CC pin with the other being open defines that a UFP is attached and provides the orientation by virtue of which CC pin is connected to Rd) and to determine that the interface is in a second orientation when a second combination of termination resistors is detected (Paragraph 0137, If or when it is determined that a connection is present, the combination of impedances present at the CC pins may be used to determine the type of connection and the orientation.  Thus for example an impedance Rd connected to one CC pin with the other being open defines that an upstream facing port (UFP) is attached and provides the orientation by virtue of which CC pin is connected to Rd), wherein the second orientation of the interface is a flipped version of the normal orientation of the interface (Paragraph 0034, USB Type-C has been proposed.  The USB type-C connector is a reversible connector, i.e. it has two-fold rotational symmetry and is designed to be operable with a type-C plug mated with a type-C receptacle in either possible mating orientation). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the host system to incorporate the teachings of Rand and allow the controller of Gregg to receive combination of the states of the communication channel pins for determining the orientation of the plug while using termination impedances to determine orientation states of the USB system (See Rand: Fig. 11).   
One of ordinary skill in the art would be motivated to make the modifications in order to accommodate for a wider range of peripheral devices with different components/connection See Rand: Paragraphs 0008/0009). 
Gregg teaches an orientation detection circuit comprising multiple detectors. Rand teaches measuring termination resistors to determine a plug orientation. Neither Gregg nor Rand explicitly teach that the termination resistors are coupled to capacitors nor that the orientation is determined by measuring the charge rates of the capacitors. 
Burgers teaches termination resistors (Fig. 4, 42/43 & 53/54, Termination resistors) coupled to respective capacitors (Fig. 4, Capacitors on CC1 & CC2 coupled to resistors via Channels CC1 and CC2); and the determination of the orientation of the interface (Paragraph 0051, where V.sub.CC is chosen to be equal to +5V, the sense circuit can apply a small load to each CC plug terminal, and detect which CC plug terminal is at the highest voltage… The plug terminal with the highest voltage will be the V.sub.CON supply, since the other plug terminal's V.sub.CC power is connected through the resistor R.sub.H) is based upon measuring the respective capacitors (Paragraph 0023, when the cable is plugged in, either CC1 socket terminal 14 or CC2 socket terminal 15 of the host device 4 will be connected to either CC1 socket terminal 16 or CC2 socket terminal 17 of the client device 6.  This will cause the connected pins to experience a change in voltage, which can be sensed to determine which of the socket terminals are connected via the CC wire 11… Paragraph 0025, CC1 and CC2 host socket terminals 14 and 15 may also be connected via capacitors to a PD line). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Burgers and have resistors directly coupled to capacitors and further allow the controller to obtain a voltage measurement 
One of ordinary skill in the art would be motivated to make the modifications because Gregg discloses an orientation detection circuit detecting CC lines with resistors (See Gregg: Fig. 2A, 47 A/B, Resistors) and Burgers discloses an orientation detection circuit detecting CC lines with capacitors and associated termination resistors (See Burgers: Fig. 4, Capacitors & Resistors), thus they both in the same field of endeavor and it would have been obvious to make the combination in order to correlate resistor measurements with a detected voltage of capacitors of the CC lines (See Burgers: Paragraphs 0033 & 0035), therefore having multiple ways to satisfy orientation detection based on user & industry specifications (See Burgers: Paragraphs 0022 & 0023). 
Burgers does not explicitly teach that there is a measurement of a capacitor charging rate. 
Ranta teaches measuring charge rates of the respective capacitors (Paragraph 0037, CDC 242 detects capacitance changes on the data signal line and determines whether the detected capacitance changes meet a threshold that indicates a USB plug-in event (also referred to as a defined or trigger threshold, rate, or range)). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Ranta and have the controllers of Gregg in view of Burgers to further measure a capacitance charging rate change.   
See Ranta: Paragraph 0009).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 2019/0196924) in view of Rand (US 2018/0027330) in further view of Burgers (US 2017/0024350) in further view of Ranta (US 2014/0101345) in further view of Chiba (US 2019/0286597) in further view of Srivastava (US 2017/0286360).

Regarding claim 20, Gregg in view of Rand in further view of Burgers in further view of Ranta in further view of Chiba teaches the apparatus of claim 19. Gregg does not explicitly teach wherein the controller is configured to output a notification signal to a processor or controller of the host system or to the device indicating that the interface is in the first orientation or the second orientation.
Srivastava teaches wherein the controller (Fig. 1, 114, Repeater Module) is configured to output a notification signal to a processor or controller of a host (Fig. 1, 108, SoC host), or to the device indicating that the interface is in the normal orientation or the second orientation. (Fig. 8A/B; Paragraph 0067, 808, an orientation can be detected for a connected cable having both CC pins and VBUS.  At block 810, the repeater can communicate to the PMIC about the attached cable. The repeater can also communicate to the SOC the orientation of the cable to allow communication from the SOC to the cable).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of ensuring the communication channels are being used in the correct orientation thus preventing communication errors. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185